Title: General Orders, 13 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 13th 1775.
Parole Kenebec.Countersign. Lebanon.


Lieut. Richard Woodward of Capt. Gridley’s Company, in Col. Gridleys Regiment of Artillery, tried at a late General Court martial, whereof Col. Woodbridge was president, for “Cowardice in the Action upon the 17th June last, and for mutiny” The Court were unanimously of opinion, that the Charge of Cowardice on the 17th of June last, is fully supported against the prisoner; and are also unanimously of opinion, that the prisoner is guilty of mutiny, and of a malicious, vexatious, and groundless accusation of Capt. Gridley, at a late General Court Martial: The Court therefore unanimously adjudge the prisoner Lieut. Woodward to be cashiered and rendered incapable of serving in the Continental army.
